Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment after final, filed 24 January 2022, to the Original Application, filed 10 September 2020.

2. 	Claims 21-40, renumbered as 1-20, respectively, are allowed.



Reasons for Allowance

3. 	Claims 21-40, renumbered as 1-20, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 21, 30, and 36, renumbered as 1, 10, and 16, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… cause an analysis of the user input text to determine an estimated sentiment; and
in accordance with the estimated sentiment exceeding a threshold, at least temporarily disabling a post function provided by the graphical user interface, the post function normally operable to cause display of the user input text along with the displayed content viewable by the set of users,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each 
	- Benson (U.S. Publication 2016/0350644 A1) discloses visualizing results of electronic sentiment analysis.
	- Pappas (U.S. Publication 2014/0101247 A1) discloses sentiment analysis in an online social network.
	- Chandran (U.S. Publication 2019/0236723 A1) discloses capturing information regarding an interaction to a database.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LAURIE A RIES/Primary Examiner, Art Unit 2176